DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/577,978 of GAFFAR for “SYSTEMS AND METHODS FOR IMPROVED VEHICULAR SAFETY” filed on September 20, 2019 has been examine.

Drawings
Drawings Figures 1-6 submitted on September 20, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the Applicant Submitted Prior Art of MacNeille et al. (U.S. Publication No. 2018/0111611 A1) hereinafter “MacNeille”.
As to claim 1, MacNeille discloses a method (method, shown in Figures 5-10) of forming a vehicle-to-vehicle system for improving automobile safety (system, shown in Figures 1-3), comprising: providing a V2V assembly (V2V described in Paragraphs 0021-0022) associated with a first vehicle (12A, shown in Figure 1 and described in Paragraph 0014); generating a first virtual barrier (12AP, shown in Figures 4B-C, 6, 7, 9 and described in Paragraphs 0049, 0051, 0057, 0066 and 0068) based on spatial awareness data associated with the first vehicle generated from the V2V assembly (described in Paragraphs 0049, 0051, 0057, 0066 and 0068); identifying a target position of the first vehicle (right lane 72, described in Paragraphs 0049 and 0057); and recommend navigating or not navigating the first vehicle to the target position based on the first virtual barrier (described in Paragraphs 0048-0049, 0051, 0057, 0066 and 0068).
As to claim 2, MacNeille’s disclosure as set forth above in claim 1, further MacNeille discloses the method further comprising communicating the target position of the first vehicle to a second vehicle (described in Paragraph 0057).
As to claim 3, MacNeille’s disclosure as set forth above in claim 2, further MacNeille discloses the method further comprising: identifying a virtual barrier associated with the second vehicle proximate to the first vehicle (described in Paragraph 0038); and determining whether navigation of the first vehicle to the target position would result in overlap of the first virtual barrier with the second virtual barrier (described in Paragraph 0039).
As to claim 4, MacNeille’s disclosure as set forth above in claim 1, further MacNeille discloses the method further comprising claiming the target position and communicating the target position as claimed to other devices (i.e. phantom vehicle may alternatively be projected by the intersection controller 16 or by another vehicle, described in Paragraph 0039).
As to claim 5, MacNeille’s disclosure as set forth above in claim 1, further MacNeille discloses the method further comprising: accessing a virtual grid including a plurality of cells (shown in Figure 9); identifying a given cell of the virtual grid associated with the target position (i.e. 12A, 12B, 12C, 12D, shown in Figure 9); and allocating the given cell to the first vehicle (shown in Figure 9 and described in Paragraphs 0080-00087).
As to claim 6, MacNeille’s disclosure as set forth above in claim 1, further MacNeille discloses wherein the V2V assembly includes at least one of a camera or LIDAR device positioned along the first vehicle (described in Paragraph 0025).
As to claim 7, MacNeille’s disclosure as set forth above in claim 1, further MacNeille discloses wherein the first virtual barrier defines a lead distance and a lag distance that varies depending upon speed of the first vehicle (described in Paragraph 0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2017/0374530 A1 of Ramasamy, discloses a method, an apparatus, and a computer-readable medium for wireless communication are provided. In one aspect, an apparatus may be configured to obtain location information associated with the apparatus. The apparatus may be configured to determine routing information from the apparatus to a geographical area based on the obtained location information. The apparatus may be configured to adjust a periodicity for safety reporting based on the determined routing information.

U.S. Publication No. 2018/0365999 A1 of Wiklinska et al, discloses a method for warning of collision avoidance. The method may include receiving, with at least one server, position and movement information from a remote client, forming a motion model of the client including a predicted position of the client at a future time, and determining whether an object will be in a proximity of the position of the client at the time. If the object will be in the proximity of the position of the client at the time, the method may include determining a probability of a collision between the client and the object at the time. If the probability meets a threshold, the method may include transmitting a collision avoidance signal to at least one of the client and the object.

U.S. Publication No. 2019/0206258 A1 of Chang et al, discloses an apparatus includes a processor, and storage for instructions executable by the processor to (a) receive information about a trip of an autonomous vehicle, (b) identify a real-world scene that corresponds to the trip of the autonomous vehicle, and (c) cause a presentation on a device of augmentation elements for the trip of the autonomous vehicle, the augmentation elements to be presented in locations that enable the user of the device to view the graphical augmentation elements in the vicinity of the visible elements in the real-world scene.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	
	/SISAY YACOB/							May 08, 2021           Primary Examiner, Art Unit 2685